Mr. Justice Cartwright delivered the opinion of the court: The circuit court of LaSalle county by its decree set aside as a cloud upon the title to a lot in Ottawa a certificate of sale made by the sheriff of said county to the appellant, Lafe Lebensberger, for the reason that, as alleged in the bill of the appellees, the lot was the homestead of William Midnight and Margaret Midnight, the defendants in the execution, and granted an appeal to this court. A certificate of sale does not convey or purport to convey title, and a freehold is not involved in a proceeding to set aside such a certificate as a cloud on title. (Gage v. Busse, 94 Ill. 590; Johnson v. McDonald, 196 id. 394; First Nat. Bank of Denver v. Gibson, 221 id. 295; Glos v. Sanitary District of Chicago, 224 id. 272.) There is no other ground upon which an appeal could be taken to this court. The averment, of the bill 1¡hat the lot was the homestead of William Midnight and Margaret Midnight is not disputed, and counsel for appellant in his statement of facts admits that it was proved. The appeal should have been taken to the Appellate Court for the Second District, and the cause is transferred to that court. The clerk will transmit the transcript and files of the-cause, with this order, to the clerk of said Appellate Court. Cause transferred.